    Case: 4:19-cr-00740-RWS-JMB Doc. #: 27 Filed: 09/04/19 Page: 1 of 4 PageID #: 45


AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Eastern District of Missouri


                   United States of America                            )
                              v.                                       )
                           MALIK ROSS                                  )      Case No.      4:19-MJ-6245 PLC
                                                                       )
                              Defendant                                )

                                        ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

     Upon the

               D Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(l), or
               ~ Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II- Findings of Fact and Law as to Presumptions under§ 3142(e)

  DA. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is arebuttable
   presumption that no condition or combination of conditions will reasonably assure the safety of any other person
   and the community because the following conditions have been met:
        D (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(l):
            D (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
               § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
            D (b) an offense for which the maximum sentence is life imprisonment or death; or
            D (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
               Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
               (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
            D (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
               (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
               described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
               jurisdiction had existed, or a combination of such offenses; or
            D (e) any felony that is not otherwise a crime of violence but involves:
               (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
               (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
       D (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
          § 3142(f)(l), or of a State or local offense that would have been such an offense if a circumstance giving rise
          to Federal jurisdiction had existed; and
       D (3) the offense described in paragraph (2) above for which the defendant has been convicted was
          committed while the defendant was on release pending trial for a Federal, State, or local offense; and
       D (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
          defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                   Page 1 of 3
     Case: 4:19-cr-00740-RWS-JMB Doc. #: 27 Filed: 09/04/19 Page: 2 of 4 PageID #: 46


AO 472 (Rev. 11/16) Order of Detention Pending Trial

   DB. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
    rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
    defendant as required and the safety of the community because there is probable cause to believe that the defendant
    committed one or more of the following offenses:
        D (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
           Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
           U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
        D (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
        D (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
           or more is prescribed;
        D (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
           imprisonment of 20 years or more is prescribed; or
        D (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(l), 2245,
           2251, 2251A, 2252(a)(l), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
           2260,2421,2422,2423,or2425.

   D C. Conclusions Regarding Applicability of Any Presumption Established Above

            D The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
              ordered on that basis. (Part III need not be completed.)

                OR

            D The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                                  Part III -Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   ~By clear and convincing evidence that no condition or combination of conditions ofrelease will reasonably assure
    the safety of any other person and the community.

   ~By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
    the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       ~ Weight of evidence against the defendant is strong
       0 Subject to lengthy period of incarceration if convicted
       D Prior criminal history
       D Participation in criminal activity while on probation, parole, or supervision
       D History of violence or use of weapons
       D History of alcohol or substance abuse
       ~ Lack of stable employment
       ~ Lack of stable residence
       D Lack of financially responsible sureties


                                                                                                                    Page 2 of 3
     Case: 4:19-cr-00740-RWS-JMB Doc. #: 27 Filed: 09/04/19 Page: 3 of 4 PageID #: 47


AO 472 (Rev. 11116) Order of Detention Pending Trial

        0   Lack of significant community or family ties to this district
        0   Significant family or other ties outside the United States
        0   Lack of legal status in the United States
        0   Subject to removal or deportation after serving any period of incarceration
        ~   Prior failure to appear in court as ordered
        0   Prior attempt(s) to evade law enforcement
        0   Use of alias(es) or false documents
        ~   Background information unknown or unverified
        0   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
 The Government charged Defendant with violation of 18 U.S.C. § 656 (embezzle, purloin and misapply United States currency). The
 Government moved for Defendant's detention on the grounds of: (1) flight risk; and (2) serious danger to the community posed by
 Defendant's release, in light of an admission that he fired a gunshot that killed a seven year-old child on August 12, 2019.

 The Court held a hearing. Defendant appeared with counsel. The Government appeared through an assistant United States
 Attorney. Prior to the hearing, the Court provided the parties with access to the Pretrial Services Report. Neither party sought to
 amend the Report. The Court adopts the Report and incorporates it herein. The Pretrial Services officer recommended release.

 At the hearing, the Government proffered the following in support of detention: The Government adduced testimony from a St. Louis
 Metropolitan Police Department detective regarding the circumstances of the alleged crime and a shooting the previous day that
 resulted in death of a seven year-old. The detective stated that in an interrogation, Defendant admitted that he took $50,000 in funds
 entrusted to his employer and that he took the funds with the assistance of his aunt to facilitate flight from the St. Louis area. The
 detective also testified that Defendant admitted to shooting into a crowd of people on August 12, 2019. The police recovered at least
 10 shell casings from the same weapon at the shooting scene.

 Defense counsel offered the following in support of release: Defense counsel cross-examined the detective and established that the
 underlying charge is not a crime of violence. The detective also acknowledged that Defendant stated he was not trying to hurt
 anyone. The detective recalled that Defendant stated that he was innocent and a good person. Defense counsel also noted that
 Defendant has no prior arrests or convictions. Defendant has a place to live and is a high school graduate. Defense counsel
 emphasized that Defendant did not confess to murder.                                        ·

 CONTINUE ON NEXT PAGE




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in

                                                          ·2 _. {_ / /
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:                 09/04/2019                           ;   'tv{--1,.v '-'--   . . LfA--
                                                       ------------------------------
                                                                                  United States Magistrate Judge




                                                                                                                                Page 3 of 3
Case: 4:19-cr-00740-RWS-JMB Doc. #: 27 Filed: 09/04/19 Page: 4 of 4 PageID #: 48



                                                                     Page 4of4

MALIK ROSS
4:19-MJ-6245 PLC


The Pretrial Services Report provides the following additional relevant information: Defendant is
twenty-three years old. He has been living with his grandmother. Pretrial Services was unable
to speak to Defendant's grandmother. Defendant has limited contact with his thirty-six year old
mother. However, the Pretrial Services officer spoke with Defendant's mother and she stated
that Defendant was permitted to live with her and two other children if released. The Report also
establishes that Defendant graduated from high school and had been employed at Garda, the
victim in the alleged underlying crime. The Report also notes that Defendant receives Social
Security disabiiity and his mother is the payee. Defendant has several outstanding warrants in
traffic-related cases and a history of failing to appear in traffic cases. Aside from the arrests in
connection with the August 12, 2019 shooting, Defendant has no felony arrest record or history
of convictions.

Based on the evidence adduced at the hearing, the arguments of counsel, and the information
contained in the Pretrial Services Report, the Court concludes that the Government proved by
clear and convincing evidence that Defendant is a threat to the community and a flight risk, and
no conditions or combination of conditions will assure his appearance or the safety of the
community. Accordingly, the Court grants the Government's motion for pretrial detention.
